DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status  	The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims

 	Claims 1, 5-6, 11-12, 16-18, and 22 are pending in the application, with no claims amended, added or canceled.
Response to Arguments

 	Applicants’ 2/1/21 arguments have been fully considered, but are not found persuasive.

 	  As to independent claims 1 and 12, Applicants argue on pages 4-5 that von Dyck fails to teach that the bolster is disc shaped. 	This is not persuasive, as von Dyck was not cited to teach this limitation.

  	As to independent claims 1 and 12, Applicants argue on pages 5-7 that Patel fails to provide motivation to modify the spokes bolster of von Dyck with the disk shaped bolster of Patel.  Applicants argue that since von Dyck’s bolster already provides the bolster function, there is no motivation to modify von Dyck’s bolster with the disc bolster of Patel. 	This is not persuasive as Patel teaches that the sealing element (31) (1st capping member 31) Fig.2,4 [0036,ll.6-21 comprises a disk shape (disk shaped ) Fig.2 [0036,ll.16; in order to provide dimensions of the sealing element such that the disc contact portions of the tissue wall adjacent the opening/fistula when the disc is positioned over the opening [0036,ll.18-21; and in order to provide the sealing element/1st capping member that keeps the assembly in a generally fixed, tensioned state so that the assembly remains seated in the fistula tract [0014],ll.28-31.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of tensioning element of Von-Dyck with the disc shape of Patel, and one of skill would have been motivated to do so, in order to provide dimensions of the sealing element such that the disc can contact portions of the tissue wall adjacent the opening/fistula when the disc is positioned over the opening; and in order to provide the sealing element/1st capping member that keeps the assembly in a generally fixed, tensioned state so that the assembly remains seated in the fistula tract.
 	Thus, Patel provides specific motivation to provide a disc shape [compared to von Dyck’s spoke bolster) as the disc shape will provide the advantages of providIing dimensions of the sealing element such that the disc can contact portions of the tissue wall adjacent the opening/fistula when the disc is positioned over the opening [0036,ll.18-21; and in order to provide the sealing element/1st capping member that keeps the assembly in a generally fixed, tensioned state so that the assembly remains seated in the fistula tract [0014],ll.28-31.  Von Dyck’s spokes will not provide as good tissue contact or tensioning, since Patel’s disc shape provides a much larger surface area that provides improved tissue contact and tension of the device, as compared to von Dyck’s spokes having a much smaller surface area against the tissue.
	Applicants argue the same limitations for the remaining claims.

 				Claim Rejections - 35 USC § 103 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 	(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for ‘establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 	Claims 1, 5-7, 12, 16-18, and 22, are rejected under 35 U.S.C. 103(a) as being unpatentable over von-Dyck (US 2002/0077611 A1) in view of Patel (US 2011/0060362 A1). 


    PNG
    media_image1.png
    281
    273
    media_image1.png
    Greyscale
	As to claim 1, von-Dyck teaches an ostomy plug device (100, continent ostomy port (COP) 100 [0094],ll.2; for sealing a stoma within an ostomy patient [0007],ll.1-3,13; 
	wherein the ostomy plug device 100 Fig.19 [0094],ll.2] comprises: 
		a sealing element, bolster 616, Fig.19 [0094],ll.1-5;  		a cap element, faceplate 112 Fig.19 [0094],ll.19-20; [0048],ll.12

    PNG
    media_image2.png
    598
    428
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    426
    370
    media_image3.png
    Greyscale
 	von Dyck does not teach that the new limitation that the sealing element comprises a disk shape. 	However, Patel teaches devices for treatment of fistulas including gastrointestinal fistulas as between the intestinal tract and the skin [0011],ll.1-7 including as a result of surgery [0011],ll.15 which would encompass ostomy type devices and ostomy ports, the ostomy port as a fistula graft assembly, comprising: 
 		a sealing element (31) (first capping member) [0043],ll.2;  a cap element (38) (second capping member) Fig.4 [0043],ll.19; and a tensioning element (34) (first pulling member 34 [0043],ll.1 affixed [0043],ll.14-15 to the sealing element (31) Fig.4 [0043],ll.1-2,19-20;  	wherein:		(as per claim 1) the sealing element (31) (1st capping member 31) Fig.2,4 [0036,ll.6-21 comprises a disk shape (disk shaped ) Fig.2 [0036,ll.16; 	in order to provide dimensions of the sealing element such that the disc can contact portions of the tissue wall adjacent the opening/fistula when the disc is positioned over the opening [0036,ll.18-21; and in order to provide the sealing element/1st capping member that keeps the assembly in a generally fixed, tensioned state so that the assembly remains seated in the fistula tract [0014],ll.28-31.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of tensioning element of Von-Dyck with the disc shape of Patel, and one of skill would have been motivated to do so, in order to provide dimensions of the sealing element such that the disc can contact portions of the tissue wall adjacent the opening/fistula when the disc is positioned over the opening; and in st capping member that keeps the assembly in a generally fixed, tensioned state so that the assembly remains seated in the fistula tract.

    PNG
    media_image1.png
    281
    273
    media_image1.png
    Greyscale
	As to claim 12, von-Dyck teaches a method for sealing a stoma of an ostomy patient with an ostomy plug device [0007],ll.1-3,13; 

	the ostomy plug device 100 Fig.19 [0094],ll.2 comprising: 
		a sealing element, bolster 616, Fig.19 [0094],ll.1-5;  		a cap element, faceplate 112 Fig.19 [0094],ll.19-20; [0048],ll.12said method comprising:
 		inserting the sealing element 616 through the stoma T,T’ Fig.19 [0094],ll.2; [0080],ll.1-8,11-12] into at least a portion of waste collection reservoir located within the patient [0009],ll.16-20; and
 		increasing a tension applied by the flexible tensioning element 114 on the sealing element 616 until the cap element 112 is positioned against an outer surface of the patient Fig.19 [above, parallel/adjacent to stoma T,T’ [0094],ll.19-20] and  			the sealing element 616 seals the stoma T’ from within the patient and the sealing element 616 seals the stoma T,T' from within the patient [via flexible (pliable) catheter 144 for tension within patient between seal 116, via connected spokes 90, Fig.9 [0094],ll.9, and cap 112 [0080],ll.1-8,11-12].	von Dyck does not teach that the new limitation that sealing element comprises However, Patel teaches devices for treatment of fistulas including gastrointestinal fistulas as between the intestinal tract and the skin [0011],ll.1-7 including as a result of surgery [0011],ll.15 which would encompass ostomy type devices and ostomy ports, the ostomy port as a fistula graft assembly, comprising: 
 		a sealing element (31) (first capping member) [0043],ll.2;  a cap element (38) (second capping member) Fig.4 [0043],ll.19; and a tensioning element (34) (first pulling member 34 [0043],ll.1 affixed [0043],ll.14-15 to the sealing element (31) Fig.4 [0043],ll.1-2,19-20;  	wherein:		(as per claim 12) the sealing element (31) (1st capping member 31) Fig.2,4 [0036,ll.6-21 comprises a disk shape (disk shaped ) Fig.2 [0036,ll.16; 	in order to provide dimensions of the sealing element such that the disc can contact portions of the tissue wall adjacent the opening/fistula when the disc is positioned over the opening [0036,ll.18-21; and in order to provide the sealing element/1st capping member that keeps the assembly in a generally fixed, tensioned state so that the assembly remains seated in the fistula tract [0014],ll.28-31.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of tensioning element of Von-Dyck with the disc shape of Patel, and one of skill would have been motivated to do so, in order to provide dimensions of the sealing element such that the disc can contact portions of the tissue wall adjacent the opening/fistula when the disc is positioned over the opening; and in order to provide the sealing element/1st capping member that keeps the assembly in a generally fixed, tensioned state so that the assembly remains seated in the fistula tract.

 	As to claims 5-6, 11, 16-18, and 22, Von-Dyck teaches that:		(as per claims 5, 16) the cap element 112 defines a port, collar 134 Fig.18 [0096],ll.19-20; 		(as per claims 6, 17) the port 134 is configured to allow gas or waste material to be removed from waste collection reservoir Fig.18 [0096],ll.19-20;		(as per claims 11, 22) the waste collection reservoir is a surgically created rigid foam or plastic material, see, e.g.: 		  https://en.wikipedia.org/wiki/List_of_polyurethane_applications (cited solely to show inherent properties); and the tensioning element, catheter 114, Fig.19 [0094],ll.5 is made of a pliable material [0048],ll.10-11).

Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.   	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm.  The direct fax number is (571) 270-4689.

/GUY K TOWNSEND/Primary Examiner, Art Unit 3781